DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 1, filed on 5/6/2021, with respect to objection to claims 16-17; 35 U.S.C. 102(a)(1) rejection of claim 6; and 35 U.S.C. 103(a) rejection of claims 1-3, 5, 7-8, 10, 14, and 16-24 have been fully considered and are persuasive.  The objection to claims 16-17; 35 U.S.C. 102(a)(1) rejection of claim 6; and 35 U.S.C. 103(a) rejection of claims 1-3, 5, 7-8, 10, 14, and 16-24 has been withdrawn. 

Allowable Subject Matter
Claims 2-5, 7-8, 10, 12-13, 15-20, 22-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claims 2-5, 10, and 12:
The present invention describes a method comprising the steps of receiving in a device a first modulated signal; demodulating said first modulated signal into a first demodulated signal; processing said first demodulated signal into a processed location finder signal; processing in said device a camera provided signal into a processed camera signal, providing said processed camera signal to an interface unit of said device; providing said processed location finder signal for transmission of said 
(2) Regarding claims 7-8 and 13:
The present invention describes a method comprising the steps of receiving in a vehicle a modulated signal; demodulating said modulated signal into a demodulated signal; processing said demodulated signal into a processed location finder signal; processing in said vehicle a camera provided signal into a processed camera signal; providing said processed camera signal to an interface unit of said device; providing said processed location finder signal for transmission of said processed location finder 
(3) Regarding claims 15-20 and 26-27:
The present invention describes a method comprising the steps of: receiving in a communication system a first modulated signal; demodulating said first modulated signal into a first demodulated signal: processing said first demodulated signal into a processed location finder signal: using said processed location finder signal to find a location of said communication system, receiving a second modulated signal in said communication system, demodulating said second modulated signal into a second 
(4) Regarding claims 22-25 and 28-29:
The present invention describes a method comprising the steps of: receiving, in a device a first modulated signal; demodulating said first modulated signal into a first demodulated signal; processing said first demodulated signal into a processed location finder signal; providing said processed location finder signal to a transmitter for transmission of said processed location finder signal, wherein said processed location finder signal comprises Time Constrained Signal (TCS) and Long Response (LR) filtered signal; processing in said device a sensor generated signal into a processed sensor signal; providing said processed sensor signal to said transmitter for transmission of said processed sensor signal; receiving in said device a second modulated signal, said second modulated signal is a modulated remote control (RC) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        5/13/2021